Citation Nr: 0520241	
Decision Date: 07/25/05    Archive Date: 08/03/05	

DOCKET NO.  02-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to March 3, 2000, 
for the grant of service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date prior to March 3, 2000, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that granted service 
connection for hearing loss and tinnitus, and assigned an 
effective date of March 3, 2000, for the grant of service 
connection for both disabilities.  The veteran, who had 
active service from March 1951 to December 1952, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  In December 2003, the Board 
returned the case to the RO for additional development, and 
the case was subsequently returned to the Board for final 
appellate review.  

In a June 2005 informal brief, the veteran's representative 
raises a claim for service connection for post-traumatic 
stress disorder.  As this issue in not in appellate status, 
it is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A BVA decision dated in July 1984 denied service 
connection for bilateral hearing loss and tinnitus, and a 
December 2003 BVA decision determined that the July 1984 BVA 
decision did not contain clear and unmistakable error in 
denying service connection for bilateral hearing loss and 
tinnitus.

3.  On March 17, 2000, the RO received a statement from the 
veteran that was construed as a claim for service connection 
for hearing loss and tinnitus and was accompanied by a 
treatment record dated March 3, 2000.

4.  A rating decision dated in July 2001 granted service 
connection for hearing loss and tinnitus, effective March 3, 
2000, the date construed by the RO as an informal claim for 
service connection for both disorders.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to March 3, 
2000, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5103 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.159, 3.400 (2004).  

2.  The requirements for an effective date prior to March 3, 
2000, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5101, 5103 5103A, 5110 (West 
2002) 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a May 2004 letter 
to the veteran from the RO notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and the division 
of responsibilities between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notification requirements of the VCAA by way of 
the May 2004 letter by:  (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertains to his claim.  

The Board acknowledges that the May 2004 VCAA letter was 
initially provided to the veteran after the initial 
unfavorable decision in this case.  However, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims held that in such 
situations the veteran has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the veteran pursuant to the Board's request 
in the December 2003 remand.  The veteran was given an 
opportunity to respond and the RO subsequently reviewed the 
veteran's claim, continued the denial of the benefits sought 
on appeal, and issued a Supplemental Statements of the Case.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also notes that 
the veteran raised the issues currently on appeal in his 
Notice of Disagreement following the grant of service 
connection for hearing loss and tinnitus.  In such 
situations, an opinion from the VA General Counsel indicates 
that further notice of the VCAA is unnecessary.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Nevertheless, in this 
case, as indicated above, the veteran was provided a content-
complying notice in the May 2004 letter.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board observes that the veteran service medical records 
are associated with the claims file as are treatment records 
identified by the veteran.  In this case, the relevant and 
probative evidence consists of evidence of claims the veteran 
filed for service connection for hearing loss and tinnitus.  
That evidence is associated with the claims file.  The 
veteran and his representative have not indicated that there 
is any additional evidence that needs to be obtained in order 
to fairly decide the veteran's appeal.  As such, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.  


Background and Evidence

The basic facts in this case do not appear to be in dispute.  
The veteran filed a claim for service connection for hearing 
loss in 1959 and that claim was adjudicated and denied by the 
RO.  The veteran appealed the denial of service connection 
for hearing loss to the BVA, and in a decision dated in 
November 1959, the Board affirmed the RO's denial of service 
connection for hearing loss.  In that decision the Board 
explained that the evidence did not show the existence during 
service of hearing loss.  The veteran subsequently requested 
that his claim for service connection be reopened, and a 
February 1983 rating decision denied service connection for 
hearing loss and tinnitus.  The veteran appealed that 
decision to the BVA, and in a decision dated in July 1984, 
the Board denied service connection for hearing loss and 
tinnitus.  In that decision the Board explained that the 
evidence did not establish that the veteran's hearing loss 
and tinnitus were incurred during service or that 
sensorineural hearing loss was manifested to a degree of 
10 percent within one year of separation from service.  

In a statement from the veteran signed by him and received by 
the RO in March 2000, the veteran essentially requested that 
his claim for service connection for hearing loss and 
tinnitus be reopened.  Accompanying that statement was a VA 
treatment record dated March 3, 2000, which made reference to 
diagnoses of hearing loss and tinnitus.  After the veteran 
was afforded a VA examination in May 2001, which concluded 
that it was as likely as not that the veteran's hearing loss 
and tinnitus resulted from loud noise exposure while in the 
military, a rating decision dated in July 2001 granted 
service connection for bilateral hearing loss and tinnitus 
effective from March 3, 2000.  In that rating decision, the 
RO explained that March 3, 2000, was chosen as the effective 
for the grant of service connection as that date represented 
an informal reopened claim submitted by the veteran.  

The veteran expressed disagreement with the effective date of 
the grant of service connection for hearing loss and tinnitus 
and asserted that compensation should be paid back to 
February 1983.  In the veteran's Substantive Appeal, dated in 
June 2001, the veteran reported that he received no decision 
from the BVA in November 1959, and that the BVA decision 
contained clear and unmistakable error.  In a statement from 
the veteran dated in May 2002 the veteran specifically 
indicated that he believed the July 1984 BVA decision was 
clearly and unmistakably erroneous.  

In a decision dated in December 2003, the Board considered 
the veteran's motion of whether there was clear and 
unmistakable error in the July 31, 1984, BVA decision that 
denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  In that decision, the 
Board found that the facts, as they were known at the time of 
the Board's decision in July 1984, were correct and it had 
not been shown otherwise and that the statutory and 
regulatory provisions in effect at the time of the Board's 
decision were correctly applied, and it had not been shown 
otherwise.  The Board therefore concluded that the Board's 
July 1984 decision did not contain clear and unmistakable 
error.  The veteran did not appeal that decision to the 
United States Court of Appeals for Veterans Claims and the 
Board's December 2003 decision is final.  


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by BVA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an attempt to apply for 
one or more benefits under laws administered by the VA, from 
the claimant, his or her duly authorized representative, a 
member of Congress, or some other person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefits sought.  38 C.F.R. § 3.155(a).  

Generally, the effective date of an award based on an 
original claim, a claim reopened after a final adjudication, 
or a claim for increased compensation, dependency and 
indemnity compensation or pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of an application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective 
date based on the submission of new and material evidence 
received after a final disallowance is the date of a receipt 
of a new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).  

Based on this record, the Board finds that the RO was correct 
in not assigning an effective date prior to March 3, 2000, as 
the effective date for the grant of service connection for 
hearing loss and tinnitus.  That claim represented the first 
claim for service connection for hearing loss and tinnitus 
following the Board's July 1984 decision.  It is settled law 
that the effective date for the grant of service connection 
following a final decision is the date of the reopened claim.  
See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The 
Court thus holds that the effective date statute, 38 U.S.C.A. 
§ 5110(a), is clear on its face with respect to granting an 
effective date for an award of VA periodic monthly benefits 
no earlier than the date that the claim for reopening was 
filed.")  In the Sears¸ the Court explained that the 
statutory framework did not allow for the Board to reach back 
to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim.  In this regard, both the 
November 1959 and July 1984 BVA decision represented final 
decisions at the time those decisions were made.  

While the veteran asserted that he did not receive the 
Board's 1959 decision, a copy of that decision was mailed to 
the veteran at his address of record and that decision was 
not returned to the Board as undeliverable.  The Board also 
observes that the veteran recently contended that there was 
clear and unmistakable error in the Board's later July 1984 
decision.  However, the Board considered and denied the 
veteran's motion of clear and unmistakable error in the 
Board's July 1984 decision.  

Therefore, the Board concludes that there is no basis for an 
effective date prior to the March 3, 2000, date chosen by the 
RO, since the RO construed that treatment record as an 
informal claim for service connection for hearing loss and 
tinnitus, and represented the first claim for service 
connection following the Board's July 1984 decision.  
Consequently, the Board finds that the RO was correct in not 
assigning a date prior to March 3, 2000, as the effective 
date for the grant of service connection for hearing loss and 
tinnitus.  Accordingly, the veteran's claim for an effective 
date for the grant of service connection for hearing loss and 
tinnitus prior to that date is not established.  


ORDER

An effective date prior to March 3, 2000, for the grant of 
service connection for bilateral hearing loss is denied.

An effective date prior to March 3, 2000, for the grant of 
service connection for tinnitus is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


